IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 19, 2008
                                     No. 07-30410
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk
HARDY ANDERSON

                                                  Plaintiff-Appellant

v.

TIM WILKERSON

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:05-CV-932


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Hardy Anderson, Louisiana prisoner # 214350, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. In the complaint, which was filed
on May 23, 2005, Anderson alleged that he was injured on May 3, 2004, when he
was attacked by another inmate.
       The defendant, Warden Tim Wilkerson, filed an answer and a motion for
summary judgment. Based on the magistrate judge’s recommendation, the
district court concluded that Anderson’s complaint was barred by the applicable



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30410

statute of limitations. The district court granted Warden Wilkerson’s motion for
summary judgment and dismissed Anderson’s complaint with prejudice as
untimely.
      Anderson argues that his complaint was not untimely. Anderson is
correct. The record reveals that Anderson’s pursuit of administrative remedies
relating to the May 3, 2004, attack concluded on June 27, 2004. The one-year
Louisiana prescriptive period was tolled during the pendency of Anderson’s
administrative complaint. See Harris v. Hegman, 198 F.3d 153, 160 (5th Cir.
1999). Therefore, Anderson’s § 1983 complaint, filed on May 23, 2005, was not
barred by the applicable statute of limitations. See id.
      The judgment of the district court is hereby vacated, and the matter is
remanded for further proceedings.
      VACATED AND REMANDED.




                                       2